PER CURIAM.
The husband appeals some of the provisions of an order granting the wife child support and attorney’s fees pendente lite. The husband was ordered to pay to the wife as support for each of the four children of the parties the sum of $1,000.00 per month, making a total of $4,000.00 per month for children’s support. In addition, he was ordered to pay the tuition of one child at Emory University. The court allowed the wife the sum of $7,500.00 for her attorney’s fees.
It was agreed by the parties in this court that the eldest child, Bonnie, is 21 years of age and is a junior in college and that the second child is 19 years of age. The provision for the payment of tuition must be reversed for the reasons set forth in Ruhnau v. Ruhnau, Fla.App. 1974, 299 So.2d 61. The provision for the payment of support for the children who have reached 18 years of age must be reversed for the reasons set forth in White v. White, Fla.App. 1974, 296 So.2d 619.
We hold that the husband has not shown an abuse of discretion in the amount of the attorney’s fees. See Ginsberg v. Ginsberg, Fla.App. 1959, 113 So.2d 565.
Affirmed in part and reversed in part and remanded with directions to enter an amended order in conformity with the holdings set forth.
Affirmed in part and reversed in part.